DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-15 and 19 in the reply filed on 3/30/2021 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0192031 A1 to Sun et al (cited by applicant in IDS).
Regarding claims 1 and 12, Sun discloses an alloy comprising the following alloy composition (Sun, abstract, para [0028-0039]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Sun wt%
Overlaps?
Al
4.75-6.75
4.5-7.5
Yes
Nb + Ta
6.5-8.5
Nb: 1.5-6.5
Ta: 0.0-1.0
Yes
Sn
1.5-3.5
2.0-8.0
Yes
Zr
0-5.0
0.0-0.5
Yes
Mo
0-2.5
1.5-6.5
Yes
Ti
Balance
Balance
Yes
Si
0-0.6
0.1-0.6
Yes
O
0-0.20
0-0.20
Yes

0-0.10
0-0.10
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Sun including the instantly claimed because Sun discloses the same utility throughout the disclosed ranges.
Regarding claims 2-11, 13 and 14, the alloy of Sun overlaps the instantly claimed range.
Regarding claim 15, the alloy of Sun may be rolled (Sun, para [0040]). 
Regarding claim 19, the alloy of Sun may be an aerospace component (Sun, para [0019]).
Claims 1-10, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H04202729 to Iikubo et al (cited by applicant in IDS, the English language machine translation has been relied upon for examination purposes).
Regarding claims 1 and 12, Iikubo discloses an alloy comprising the following alloy composition (Iikubo, abstract, para [0001], claim 1) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Iikubo wt%
Overlaps?
Al
4.75-6.75
4.5-7.0
Yes
Nb + Ta
6.5-8.5
Nb: 0-3.0
Ta: 0-5.0
Yes
Sn
1.5-3.5
3.0-5.0
Yes
Zr
0-5.0
2.5-6.0
Yes
Mo
0-2.5
0.75-7.0
Yes
Ti
Balance
Balance
Yes
Si
0-0.6
0.05-0.5
Yes
O
0-0.20
impurity
Yes

0-0.10
0-1
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Iikubo including the instantly claimed because Iikubo discloses the same utility throughout the disclosed ranges.
Regarding claims 2-10, 13 and 14, the alloy of Iikubo overlaps the instantly claimed range.
Regarding claim 15, the alloy of Iikubo may be an automobile, aircraft, or industrial gas turbine component (Iikubo, para [0001]), which one of ordinary skill in the art would recognize as including rolled, extruded and forged products. 
Regarding claim 19, the alloy of Iikubo may be an aerospace component (Iikubo, para [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736